             Case 7:19-cr-00107-DC Document 27 Filed 10/16/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                 MIDLAND-ODESSA DIVISION

United States of America                          §
                                                  §
vs.                                               §     Case Number: MO:19-CR-00107(1)-DC
                                                  §
(1) Sameer Mithani                                §
 Defendant



                                  SCHEDULING ORDER
           TAKE NOTICE that the above entitled case has been set before the UNITED
STATES MAGISTRATE JUDGE RONALD C. GRIFFIN in Midland, Texas, Midland
Magistrate Courtroom, 200 E. Wall, Midland, Texas for a hearing. The purpose of the hearing is
for a DOCKET CALL to be held on NOVEMBER 6, 2019 at 9:00 A.M.

             Non-detained defendants and counsel must PERSONALLY present for the docket
call. If a detained defendant desires to be present, counsel must notify the Courtroom Deputy of
the Magistrate, Monica Ramirez at (432) 685-0349 and the United States Marshals Service at
(432) 686-4100, forty eight (48) hours before the docket call. Government Counsel is
expected to be present for the docket call. The following instructions should be understood by
counsel and the defendant:

                             Requests for Continuance of Docket Call

              1)   Any motions for continuance for the appearance of counsel and/or the
                   defendant at the docket call must be filed on or before the close of business on
                   NOVEMBER 4, 2019. The motion should be styled ''Motion for Continuance
                   of Docket Call'' so that it may be distinguished from a motion for continuance
                   for the trial setting. The motion must be filed with the Clerk of Court.

                                      Resolution Prior to Trial

              2)   At the docket call, the parties are expected to announce the status of the case. If
                   a defendant intends to enter a plea of guilty, he or she must enter the plea on or
                   before the close of business on NOVEMBER 21, 2019. Coordination of a time
                   for a plea before a District Judge must be accomplished by notifying Cristina
                   Lerma at (432) 685-0350. If the defendant desires to present the plea to the
                   Magistrate Judge, coordination should be accomplished through Dwendy
                   Pennell at (432) 570-4439 or Monica Ramirez at (432) 685-0349, with further
                   notification to be provided by defense counsel to the respective District Judge's
                   courtroom deputy clerk handling the specific case as noted above.
      Case 7:19-cr-00107-DC Document 27 Filed 10/16/19 Page 2 of 2




              Avoiding Necessity of Appearance if "Ready for Trial"

       3)   If the defendant anticipates a trial and defense counsel will answer ''Ready for
            Trial'', then an appearance by the defendant and defense counsel can be avoided
            by filing a written announcement of ''Ready'' prior to NOVEMBER 4, 2019.

                   Jury Trial Dates and Motion for Continuance

       4)   Jury selection and trial will be set for DECEMBER 2, 2019 AT 8:30 A.M.
            Counsel are responsible for contacting Cristina Lerma at (432) 685-0350
            regarding dates for trial. If defense counsel or defendant intends to have a trial
            and cannot be ready for trial as the matter is currently scheduled, then a motion
            for continuance of trial must be brought to the docket call and delivered to the
            Courtroom Deputy of the Magistrate Judge. Do not file the motion for
            continuance prior to the docket call without leave of court or it will be denied
            and must later be reurged, if still desired. The only exceptions to this policy
            would be for matters which develop subsequent to the time of that deadline.
            The motion should be styled ''Motion for Continuance of Trial Setting.'' The
            motion should state with great specificity the basis for the motion.

                                Plea Bargain Deadline

       5)   The plea bargain deadline for this case is NOVEMBER 21, 2019.

                              Duty to Notify Defendant

       6)   Defense counsel are reminded to their duty to notify the defendant of the
            defendant's required appearance at docket call.

       It is ORDERED this 16th day of October, 2019.


                                           ______________________________
                                           RONALD C. GRIFFIN
                                           UNITED STATES MAGISTRATE JUDGE

THIS NOTICE WAS PROVIDED TO:
Defense Counsel
U.S. Attorney
U.S. Marshals Service
U.S. Probation
U.S. Pretrial Services
